Citation Nr: 1212200	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral tibial stress reaction. 

2. Entitlement to service connection for sarcoidosis, to include as due to gas exposure. 

3. Entitlement to service connection for fibrillation of the heart, as secondary to sarcoidosis. 

4. Entitlement to service connection for a liver disorder, as secondary to sarcoidosis. 

5. Entitlement to service connection for conjunctivitis of the eyes, as secondary to sarcoidosis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The appellant had service with the Army National Guard of Michigan and Reserve service in the United States Army with inactive duty for training in 1995 and active duty for training from August 1995 to December 1995.

These matters come before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma and an April 2009 rating decision of the RO in Detroit, Michigan  

In November 2007, the appellant and a witness testified before a RO Decision Review Officer in Detroit, Michigan.  A transcript of that hearing is of record.

In September 2011, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in January 2011 and were remanded for further development.  They have now returned to the Board for further appellate consideration. 

The record reflects that the Board received new evidence from the appellant that was associated with the claims folder after the issuance of the June 2010 supplemental statement of the case and after the appellant's September 2011 waiver of RO consideration of the newly received evidence.  As such, the RO has not considered such evidence in compliance with Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The newly received evidence pertains to the issues which are being remanded as discussed below; thus, the RO will consider the evidence when it readjudciates the issues.

The issues of entitlement to service connection for sarcoidosis, and entitlement to service connection for fibrillation of the heart, a liver disorder, and conjunctivitis of the eyes, all as secondary to sarcoidosis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August and November 1996 decisions, the RO denied the appellant's claim for entitlement to service connection for bilateral tibial stress reaction. 

2.  In an unappealed September 2001 decision, the RO found that new and material evidence had not been received to reopen a previously denied claim for entitlement to service connection for bilateral tibial stress reaction.   

3.  Evidence received since the September 2001 RO decision is new; however, it is not material because it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral tibial stress reaction.  


CONCLUSION OF LAW

Evidence received since the September 2001 RO decision which found that new and material evidence had not been received to reopen a previously denied claim for entitlement to service connection for bilateral tibial stress reaction, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence to the appellant in October 2006, VA informed her of what evidence was required to substantiate the claim, of her and VA's respective duties for obtaining evidence, and of the reason for the prior denials for entitlement to service connection.  The notice also informed the appellant as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman in the event that service connection was granted.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the appellant's service treatment records (STRs), VA and private examination and treatment records, and the statements of the appellant and her spouse in support of her claim, to include testimony at DRO and Board hearings.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  At the September 2011 Travel Board hearing, the Veteran's Law Judge granted the appellant 60 days to obtain additional clinical evidence.  In January 2012, the Veterans Law Judge granted the appellant an additional 30 days to submit additional evidence.  The Board notes that no additional evidence pertinent to the appellant's claim to reopen a previously denied claim for entitlement to service connection for bilateral tibial stress reaction has been received.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim for which VA has a duty to attempt to obtain.

The Board notes that VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).

Legal criteria 
New and material evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Active military, naval, or air service includes active duty, any period of ACDUTA (active duty for training) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTA (inactive duty training) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.


Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the appellant's claim for entitlement to service connection for bilateral tibial stress reaction was denied by the RO in August 1996 because there was no clinical evidence of current bilateral tibial stress reaction disability.  The RO noted that there was no evidence of record of a permanent residual or chronic disability since service.  The appellant's claim was again denied in November 1996 because the RO did not receive new and material evidence.  (The Board notes that this November 1996 decision was within three months of the prior decision.)  The appellant's claim to reopen a previously denied claim was again denied by the RO in September 2001 because the RO found that new and material evidence had not been received.  The appellant did not appeal the decisions and they became final.  In 2006, the appellant requested that her claim for entitlement to service connection be reopened. 

Evidence of record at time of last final denial

The evidence of record at the time of the last final denial in September 2001 consisted of the appellant's STRs, the appellant's statements in support of her claim, and private and VA medical records.  

A September 1995 STR reflects that the appellant was in her fourth week of training and had complaints of swollen ankles for two weeks.  

A November 1995 STR reflects that the appellant was in her sixth week of training and had complaints of the right foot for two weeks.  The diagnosis was plantar fasciitis. 

November 1995 STRs reflect that the appellant sought treatment for pain in the knees and ankles swelling "off and on" for two months, becoming progressively worse in the previous two weeks.  The symptoms increased with marching with a rucksack, running, and when standing for long periods of time.  The symptoms decreased with rest.  The appellant's x-rays were negative.  The appellant's gait was nonantalgic.  There was pitting edema on the bilateral tibia shafts.  The assessment was rule out post tibia tendonitis versus stress reaction.  Another November 1995 STR reflects complaints of bilateral swelling and pain off and on for the past three months, which was worse in the past two weeks.  The assessment was bilateral tibial stress reactions.  A November 28, 1995 STR reflects continued complaints and that the appellant had not been able to rest due to training.  .  

A December 8, 1995 STR reflects that the appellant reported that she was "60 percent" better.  She requested an entry level separation (ELS).  She reported that standing for long periods of time increased pain.  There was no pain with walking.  She had pitting edema present bilaterally and effusion in the bilateral ankles.  The assessment was probable post tibia tendonitis versus stress reactions.  The appellant was to discontinue using crutches and was given light indoor duty (seated tasks only) for one week, to continue stretches, to use Motrin for one week, and return for a follow up in one week.  

An STR dated three days later (December 11, 1995) reflects that the appellant reported that she was "100 percent better".  Some effusion was present.  It was noted that the appellant had jogged .50 miles without pain.  The assessment was resolving post tibial tendonitis.  

A post-service March 1996 VA examination report reflects that the appellant reported pain in her thighs, legs, knees, ankles and feet.  She reported swelling and pain. It was noted that the appellant had not been to a doctor since her discharge in December 1995.  It was noted that there were no functional problems.  The examiner found no gross edemas upon examination.  The examiner suggested orthopedic, rheumatology, or vascular consultations.  

A statement dated in March 2001 reflects that the appellant reported she cannot walk for long distances because of the swelling in her legs, cannot wear high heels, and cannot stand for long periods of time.  She further stated that she can only exercise for 30 minutes at a time.  She noted that her employment involved a lot of walking, and her legs became swollen and tingled.  

Evidence of record since the last final denial

Private clinical records dated in November 2004, December 2004, February 2005, and March 2005 reflect that the appellant sought treatment on numerous occasions for bilateral shoulder pain which she reported had begun with rotating shelves at work.  The report is negative for any complaints with regard to the lower extremities. November 2005 private clinical records reflect that the appellant sought treatment for atrial fibrillation.  An examination of her extremities revealed no clubbing, cyanosis, or edema.  The report is negative for any complaints of the lower extremities. 

Clinical records also reflect complaints of infertility, shortness of breath, chest difficulty, nausea, GERD, abdominal pain, hypertension; they are negative for any complaints with regard to the lower extremities prior to November 2005.

A November 2005 record reflects a complaint of numbness of the feet, along with chest pressure, palpitations, cough, sputum, dyspnea, and heartburn.  

An August 2006 record reflects impressions of pulmonary sarcoid, lower extremity edema with a history of sarcoid and obesity.  It was noted that the appellant had tapered off prednisone, and had "some lower extremity edema for the last week, which she states is an intermittent problem for her."  A September 2007 private record reflects that the appellant reported "on and off" bilateral leg swelling.  It was noted that she was not swollen on the day of the examination.  The appellant reported that the symptoms "started years ago while she was in the army."  

The appellant's spouse testified at the November 2007 DRO hearing that "every now and then [the appellant] would get swelling of the legs."  The record reflects that the appellant's hypertension was not optimally controlled because she had not been on medications.  (It was noted that she reported running out of medication three weeks earlier.)

Private medical correspondence dated in June 2008 from Dr. R.F. reflects that the appellant had had a series of foot operations for a bunionectomy and hammertoe.  It further states that the appellant "has noticed some foot swelling, particularly on the left side, which she thinks is probably related to her lungs as well."  Upon examination, it was noted that she had 1 plus edema at the left ankle and trace edema of the right.  

Private medical correspondence dated in August 2009 reflects that the "extremities reveal no obvious clubbing, cyanosis, or edema."

A statement by the appellant's spouse, dated in December 2009, reflects his opinion that the appellant's symptoms of pain and swelling in the legs are due to sarcoidosis. 

Private medical correspondence by Dr. R. F. dated in December 2009 reflects his statement that the appellant "has no clubbing, cyanosis or edema in her ankles."  

A February 2010 statement by the appellant addressed to President Obama reflects her opinion that her swollen ankles are a symptom of sarcoidosis.  

March, October, and December 2010 private medical records are negative for any complaints of the lower extremities.  

Medical correspondence dated in December 2010, from Dr, S.K. states, in pertinent part as follows:

[the appellant] requested me to write this letter regarding her last office visit with me on 12/13/2010.  She came with bilateral lower extremity pain and swelling intermittently since 1995 but has started bothring [sic] her the most now.  I ordered some routine labs, echocardiogram and referred her to cardiology based on her history of atrial fibrillation associated with sarcoidosis.  She is under the care of [Dr. H.] (pulmonary care) for sarcoidosis which is stable.  She also had allergic conjunctivitis and I gave her eye drops for it. 

The accompanying December 13, 2010 record states that the lower extremity pain and swelling and shortness of breath is multifactorial; the appellant was referred to cardiology and instructed to decrease salt in her diet and elevate her legs.

A January 2012 private medical record reflects no complaints of the lower extremities and noted that there was no edema of the extremities.  

Old and new evidence of record considered as a whole

The Board finds that none of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for bilateral tibial stress reaction; therefore, the appellant's claim to reopen must be denied.  While in service, in November 1995, the appellant was diagnosed with bilateral tibial stress reaction.  A December 11, 1995 STR reflects that the appellant reported that she was "100 percent better" and was able to run .50 with no pain.  The assessment was resolving post tibial tendonitis.  The appellant separated from service on December 18, 1995.  

The newly received evidence reflects clinical evidence of swollen ankles since 2008 and lay testimony of swollen ankles since service.  However, none of the evidence reflects a current diagnosis of bilateral tibial stress reaction, the disability for which was previously denied.  At the time of the last final denial, the evidence of record included the appellant's lay statements that she had swelling and pain in the lower extremities.  Thus, her newly received statements are duplicative of those in the record at the time of the last final denial.  The newly received evidence also includes the lay statements of the appellant's husband.  The statements with regard to swelling are cumulative of the appellant's prior statements.  Moreover, the appellant's husband has not been shown to have the medical expertise or training necessary to make a diagnosis or determination as to etiology; thus the lay statements with regard to a clinical nexus are insufficient to reopen a previously denied claim.  See Moray v. Brown, 5 Vet, App. 211 (1993).    

The Board's finding of no new and material evidence having been received is consistent with the Court's decisions in Boggs v. Peake, 520 F.3d 1330 (Fed.Cir.2008) and Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996) in which the Court held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims.  In the present claim, the appellant was diagnosed in service with bilateral tibial stress reaction or post tibial tendonitis.  At that time, she was involved in active duty for training, including marching with a rucksack, and running.  A stress reaction can be defined as a preceding stage to a stress fracture of the tibia.  Tibial tendonitis is an inflammation of the tendons, often due to overuse.  The appellant does not have a current diagnosis of either disability.  Although, she has complaints of swollen ankles, no clinical evidence relates this symptom to tibial stress reaction or tibial tendonitis.  The clinical evidence which notes edema of the ankles in June 2008 and December 2010 does not indicate in any way that the swelling is due to either tibial stress reaction or tibial tendonitis, but discusses a referral to cardiology, and recommendations of diet, and elevation of the legs.  The appellant has averred on numerous occasions that her swollen ankles are due to her sarcoidosis, a condition for which she is not service connected.

Although the above mentioned evidence pertains to the appellant's lower extremities, none of it provides new and material evidence to reopen the previously denied claim.  The Board acknowledges that swollen ankles may be a symptom of numerous disabilities; however, none of the newly received evidence reflects that the appellant currently has the same diagnosis as that which was diagnosed in service.  Moreover, and importantly, none of the newly received evidence relates to the diagnosed disability which was previously denied; thus, her claim to reopen the previously denied claim must be denied.  

The Board is also mindful that if multiple theories (i.e. direct, presumptive) pertain to the same benefit for the same disability, they constitute the same claim.  See Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008).  However, the present issue is not one in which the appellant is alleging a different theory for the same disability, rather she has submitted evidence as to a different disability.  As noted above, the appellant currently has a claim pending for entitlement to service connection for sarcoidosis.  She now claims that a symptom of her currently diagnosed sarcoidosis is lower extremity swelling; this is different disability than the previously diagnosed and denied bilateral tibial stress reaction claim.  

The newly received documents are not material as they do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the Board concludes that evidence has not been received which is new and material, and the claim for service connection for a bilateral tibial stress reaction is not reopened.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral tibial stress reaction, the appeal is denied.


REMAND

A VA clinical opinion was obtained in May 2010.  The examiner opined that it is less likely as not that the appellant's sarcoidosis was present at the time of service.  The Board finds that a supplemental opinion, which discusses the appellant's complaints in service and post service, as noted below, may be helpful to the Board.  

The appellant entered active duty for training on August 17, 1995.  A September 8, 1995 STR reflects that the appellant reported shortness of breath with exertion.  The report notation states "can't catch breath."  Another September 8, 1995 STR reflects that the appellant reported difficulty breathing after running or walking, which was two weeks in duration.  A consultation report reflects that the appellant had a "poor performance" on [pulmonary] testing.  Parts of the testing report are unreadable.  In part, the report reflects that the appellant stayed on the treadmill for three minutes and then got off the treadmill.  A September 1995 STR reflects that the appellant was unable to finish the tests.  The Board finds that a more legible copy of the entire testing report may be helpful to the clinician in providing an opinion, and to the Board in adjudicating the appellant's claims. 

A September 19, 1995 STR, one month after entry into active service, reflects that the appellant reported swollen ankles since the "second week."  STRs dated in November 1995 reflect that the appellant complained of knee pain and swollen ankles.  She was diagnosed with bilateral tibial stress reaction versus tibial tendonitis.  December 1995 STRs reflect that prior to separation, the appellant reported that she was 100 percent better and able to jog .50 miles without pain.  The appellant separated from service in December 1995.  She waived a separation examination.  The appellant now contends that her swollen lower extremities were a symptom of her sarcoidosis. 

A post-service March 1996 VA examination report reflects that upon clinical examination, no edema was noted.  The appellant's respiratory system was unremarkable and there was no dyspnea on exertion.  

A private January 2005 medical record reflects that the appellant complained of a dry cough.  A November 2005 private medical report from Dr. M.H., reflects that the appellant reported that she had had some dry coughing "ever since her goiter surgery 4-5 years" earlier, or in approximately 2000 or 2001.  The report lists a right thyroid lobectomy in February 2001.  The appellant denied any shortness of breath or dyspnea on exertion, but noted that she had some wheezing develop within the last year and had been placed on Albuterol.  A November 2005 final report from Dr. M.H. reflects an impression of "highly suspected stage 2 sarcoidosis with lymphadenopathy and pulmonary infiltrates."  

The Board finds that it may be helpful for the clinician to discuss, if pertinent, any correlation between the appellant's thyroid lobectomy, dry cough which began in approximately 2001 and any clinical evidence of denials of dyspnea between separation of service and 2005.  In this regard, it might be helpful for the VA clinician to review the clinical records for thyroid/goiter treatment, if available, prior to providing an opinion. 

As the issue of entitlement to service connection for sarcoidosis is being remanded, the issues of entitlement to service connection for disabilities secondary to sarcoidosis must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom she has received treatment for her thyroid, to include 2000 or 2001 surgery, and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records.  Associate all received documents, if any, with the claims file. 

2.  Contact the appropriate repository and attempt to obtain a more legible copy, if any, of the appellant's September 1995 pulmonary function testing results.  Associate all obtained records with the claims file.  If none are obtained, such should be noted in the claims file.

3.  Thereafter, request the clinician who provided the May 2010 opinion to provide a supplemental opinion.  The Veterans's claims folder must be made available to the examiner for review.  (If the May 2010 clinician is unavailable, another appropriate clinician may provide an opinion after review of the entire claims file, to include this remand.)  The clinician should discuss, if applicable, the in-service complaints of shortness of breath and swollen ankles, the appellant's thyroid condition and surgery post service, the January and November 2005 records which reflect that the appellant had a dry cough since her thyroid surgery, the clinical evidence of denials of dyspnea between separation from service and 2005, and the appellant's report of the development of wheezing in approximately 2004 or 2005 (approximately 9-10 years after separation from service).  The clinician should provide an opinion as to whether it is as likely as not (50 percent or greater) that the appellant 's currently diagnosed sarcoidosis began in service or is causally related to service, to include exposure to gas during training.

4.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for sarcoidosis and entitlement to service connection for fibrillation of the heart, a liver disorder, and conjunctivitis of the eyes, all as secondary to sarcoidosis, with consideration of all the newly received evidence.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and her representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


